Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, newly cited Hirabayashi et al. (U.S. Pat. 5,434,549) is cited necessitated by Applicant’s amendment. Double patenting rejections overcome and withdrawn from terminal disclaimer. Any Official Notices not specifically challenged shall be interpreted as applicant admitted prior art.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement. Any Official Notices not specifically challenged shall be interpreted as applicant admitted prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 41-45, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. 2012/0108299) in view of Hirabayashi et al. (U.S. Pat. 5,434,549 hereinafter referred to as “Hira”).
 In regard to claim 41, Yang teaches a method of operating a tactile feedback actuator  (see Para. 75), the tactile feedback actuator having a hammer path guide, two stoppers and a coil element fixedly mounted relative to the hammer path guide (see Figs. 4A-4C) and for the magnetic hammer to then strike the corresponding stopper (see at least para. 45 and Figs. 4A-4C wherein the solenoid coil passing a current to generate vibrations).
Yang is not relied upon to teach and a magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets each having a first pole positioned inwardly towards a middle of the magnetic hammer and a second pole positioned outwardly from the middle of the magnetic hammer the magnetic hammer being slidably engaged with the hammer path guide, between the two stoppers, the method comprising: activating the coil element to accelerate the magnetic hammer towards one of the two stoppers.
However, Hira teaches and a magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets each having a first pole positioned inwardly towards a middle of the magnetic hammer and a second pole positioned outwardly from the middle of the magnetic hammer the magnetic hammer being slidably engaged with the hammer path guide, between the two stoppers, the method comprising: activating the coil element to accelerate the magnetic hammer towards one of the two stoppers (see Fig. 14 coils 2A-2C accelerate the permanent magnets with two first poles facing inwards and two second poles facing outwards slidably to contact 8A or 8B plates).
It would have been obvious to modify the tactile feedback device of Yang with the actuator of Hira so as to convert electrical energy into reciprocating kinetic energy for equipment (see Col. 1, Ln 5-10). Examiner further notes Yang discloses the base product/process of a haptic feedback hammer while Hira discloses the known technique to have two magnets with the same polarity along the shaft of the hammer to yield predictable results in the reciprocating motion of the hammer in Yang.
Regarding claim 42, Yang and Hira teaches all the limitations of claim 41. Yang further teaches wherein each end of the magnetic hammer has a corresponding magnet (see Figs. 5A-5C), the two magnets having opposing polarities (see Figs. 5A-5C opposite polarities) and wherein said activating includes activating the coil element in a first polarity to emit a magnetic field causing repelling of one of the two magnets towards the one of the two stoppers and attracting of the other one of the two magnets towards the one of the two stoppers (Para. 71-73)
Yang is not relied upon to teach the magnets are permanent.
However, Hira teaches permanent magnets (see Col. 10, Ln 15-30).
It would have been obvious to modify the tactile feedback device of Yang with the permanent magnet actuator of Hira so as to convert electrical energy into reciprocating kinetic energy for equipment (see Col. 1, Ln 5-10).
Regarding claim 43, Yang and Hira teaches all the limitations of claim 
42. Yang further teaches further comprising activating the coil element in a second opposite polarity to accelerate the magnetic hammer towards the other one of the two stoppers, and for the magnetic hammer to then strike the corresponding stopper (see Para. 71-73 different emf to go to opposite side in Figs. 5A-5C).
	Regarding claim 44, Yang and Hira teaches all the limitations of claim 41. Yang further teachers wherein at least the one of the two stoppers has a ferromagnetic portion, the method further comprising, after said striking, maintaining the magnetic hammer abutted on the ferromagnetic portion of the stopper by magnetic attraction (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic to keep the magnet attached to the yoke when not engaged).
Regarding claim 45, Yang and Hira teaches all the limitations of claim 41. Yang further teachers wherein the coil element includes at least two coil units fixedly longitudinally spaced from one another (see Figs. 3-4C Items 102), the method further comprising activating a first one of the two coil units in a first polarity and activating a second one of the two coil units in a second polarity opposite the first polarity (see Figs. 5A-5C E1 and E2 are opposite).
In regard to claim 8, Yang teaches a tactile feedback actuator (see Para. 75) having a hammer path having two ends (see Figs. 4A-4C Item 125 yoke on two ends), with at least one of said two ends being provided in the form of a stopper, and a coil  (see Fig. 3, Item 102) element fixedly mounted relatively to the hammer path, and a magnetic hammer movable between the ends of the hammer path (see Figs. 4A-4C yoke 125 stops  magnets to generate an impact force in Para. 64).
Yang is not relied upon to teach the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets having opposing polarities, the two permanent magnets each having a first pole positioned inwardly towards a middle of the magnetic hammer and a second pole positioned outwardly from the middle of the maqnetic hammer, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be longitudinally moved along the hammer path to strike the at least one stopper.
However, Hira teaches the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets having opposing polarities, the two permanent magnets each having a first pole positioned inwardly towards a middle of the magnetic hammer and a second pole positioned outwardly from the middle of the maqnetic hammer, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be longitudinally moved along the hammer path to strike the at least one stopper (see Fig. 14 coils 2A-2C accelerate the permanent magnets with two first poles facing inwards and two second poles facing outwards slidably to contact 8A or 8B plates).
It would have been obvious to modify the tactile feedback device of Yang with the actuator of Hira so as to convert electrical energy into reciprocating kinetic energy for equipment (see Col. 1, Ln 5-10). Examiner further notes Yang discloses the base product/process of a haptic feedback hammer while Hira discloses the known technique to have two magnets with the same polarity along the shaft of the hammer to yield predictable results in the reciprocating motion of the hammer in Yang.
Regarding claim 9, Yang in view of Hira teaches all the limitations of claim 
8. Yang further teaches wherein the at least one stopper has a ferromagnetic portion (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic).
Regarding claim 10, Yang in view of Hira teaches all the limitations of claim 
8. Yang further teaches comprising two stoppers delimiting the two ends of the hammer path (see Figs. 4A-4C yokes on both ends to take impact).
Regarding claim 11, Yang in view of Hira teaches all the limitations of claim 
8. Yang further teaches a hammer path guide in which the magnetic hammer is slidingly engaged (see Figs. 4A-4C sliding area).
Regarding claim 12, Yang in view of Hira teaches all the limitations of claim 
8. Yang further teaches wherein the magnetic hammer includes a middle segment separating the two permanent magnets of the magnetic hammer  (see Fig. 3, Item 135).
Regarding claim 13, Yang in view of Hira teaches all the limitations of claim 
12. Yang further teaches wherein the middle segment is made of a ferromagnetic material (see Fig. 3, Item 135 and Para. 56 is iron).
Regarding claim 14, Yang in view of Hira teaches all the limitations of claim 
8. Yang further teaches wherein the at least one stopper has a layer of material provided on a surface facing the magnetic hammer (see Figs. 4A-4C). Yang and Miya are not relied upon to teach the material is shock-absorbing. However, the Examiner takes official notice that a layer of shock absorbing material is well known in the art and obvious to one of ordinary skill to apply to the toke of Yang as modified by Miya to yield predictable results in dampening/preventing direct impact in the yoke of Yang as modified by Miya. 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levesque (U.S. App. 2014/0267065 hereinafter referred to as “Lev”) in view of Yang et al. (U.S. App. 2012/0108299) in view of Hirabayashi et al. (U.S. Pat. 5,434,549 hereinafter referred to as “Hira”).
In regard to claim 1, Lev teaches an electronic device comprising housing (see Fig. 1); a tactile input interface mounted to the housing (see Fig. 1, actuator); and a controller housed within the housing and in communication with the tactile input interface and the tactile feedback actuator (see Fig. 1 and Para. 13 controller for haptic feedback drive control).
Levesque is not relied upon to teach a tactile feedback actuator having a hammer path having two ends, with at least one of said two ends end being provided in the form of a stopper and a coil element fixed relative to the housing, and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets having opposing polarities, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be longitudinally moved along the hammer path to strike the stopper.
However, Yang teaches a tactile feedback actuator having a hammer path having two ends (see Figs. 4A-4C slideable magnetic moving actuator to generate vibrations), with at least one of said two ends end being provided in the form of a stopper and a coil element (see Fig. 3, Item 102) fixed relative to the housing (see Figs. 4A-4C yoke 125 stops  magnets to generate an impact force in Para. 64).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the actuator of Yang to provide an improved haptic pattern to the user (see Para. 12-15). 
Lev and Yang are not relied upon to teach the magnets are permanent and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets having opposing polarities, the two permanent magnets each having a first pole positioned inwardly towards a middle of the magnetic hammer and a second pole positioned outwardly from the middle of the magnetic hammer, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be longitudinally moved along the hammer path to strike the stopper.
However, Hira teaches permanent magnets (see Col. 10, Ln 15-30) and a magnetic hammer movable between the ends of the hammer path, the magnetic hammer having two opposite ends, each end of the magnetic hammer having a corresponding permanent magnet, the two permanent magnets having opposing polarities, the two permanent magnets each having a first pole positioned inwardly towards a middle of the magnetic hammer and a second pole positioned outwardly from the middle of the magnetic hammer, the magnetic hammer being electromagnetically engageable by a magnetic field emitted upon activation of the coil element so as to be longitudinally moved along the hammer path to strike the stopper (see Fig. 14 coils 2A-2C accelerate the permanent magnets with two first poles facing inwards and two second poles facing outwards slidably to contact 8A or 8B plates).
It would have been obvious to modify the tactile feedback device of Lev and Yang with the actuator of Hira so as to convert electrical energy into reciprocating kinetic energy for equipment (see Col. 1, Ln 5-10). Examiner further notes Lev and Yang discloses the base product/process of a haptic feedback hammer while Hira discloses the known technique to have two magnets with the same polarity along the shaft of the hammer to yield predictable results in the reciprocating motion of the hammer in Lev and Yang.
Regarding claim 2, Lev in view of Yang and Hira teaches all the limitations of claim 1. Yang further teaches wherein the stopper has a ferromagnetic portion (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the yoke material of Yang to provide a stable state (see Para. 65). 
Regarding claim 3, Lev in view of Yang and Hira teaches all the limitations of claim 1. Yang further teaches comprising two stoppers delimiting the two ends of the hammer path (see Figs. 4A-4C).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the actuator with two stopping points of Yang to provide a regularly produced haptic feedback) see Para. 64). 
Regarding claim 4, Lev in view of Yang and Hira teaches all the limitations of claim 1. Yang further teaches further comprising a hammer path guide in which the magnetic hammer is slidingly engaged (see Figs. 4A-4C).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the actuator with sliding of Yang to provide a regularly produced haptic feedback) see Para. 64). 
Regarding claim 5, Lev in view of Yang and Hira teaches all the limitations of claim 2. Yang further teaches wherein the magnetic hammer remains in a rest position via magnetic attraction between a corresponding one of the magnets and the ferromagnetic portion of the stopper when the coil element is not activated (see Para. 65 where the yoke has an attraction force that inherently also must be ferromagnetic to keep the magnet attached to the yoke when not engaged).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the yoke material of Yang to provide a stable state (see Para. 65). 
Lev and Yang are not relied upon to teach the magnets are permanent.
However, Hira teaches permanent magnets (see Col. 10, Ln 15-30).
It would have been obvious to modify the tactile feedback device of Lev and Yang with the permanent magnet actuator of Hira so as to convert electrical energy into reciprocating kinetic energy for equipment (see Col. 1, Ln 5-10).
Regarding claim 6, Lev in view of Yang and Hira teaches all the limitations of claim 1. Yang further teaches wherein the magnetic hammer includes a middle segment separating the two magnets of the magnetic hammer (see Fig. 3, Item 135).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the member of Yang to strengthen the magnetic forces (see Para. 56).
Lev and Yang are not relied upon to teach the magnets are permanent.
However, Hira teaches permanent magnets (see Col. 10, Ln 15-30).
It would have been obvious to modify the tactile feedback device of Lev and Yang with the permanent magnet actuator of Hira so as to convert electrical energy into reciprocating kinetic energy for equipment (see Col. 1, Ln 5-10).
Regarding claim 7, Lev in view of Yang and Hira teaches all the limitations of claim 6. Yang further teaches wherein the middle segment is made of a ferromagnetic material (see Fig. 3, Item 135 and Para. 56 is iron).
It would have been obvious to a person of ordinary skill in the art to modify the actuator of Lev with the member of Yang to strengthen the magnetic forces (see Para. 56).

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. App. 2012/0108299) in view of Hira and Erixon et al. (U.S. App. 2008/0174187)
Regarding claim 46, Yang and Hira teaches all the limitations of claim 45. Yang further teachers maintaining one of the two coil units activated (see Figs. 5A-5D).
Yang is not relied upon to teach while one of de-activating the other one of the two coil units and activating the other one of the two coil units in an opposite polarity.
Yang as discussed above does teach the concept of two coils.
However, Erixon while one of de-activating the other coil and activating the other one of the two coil units in an opposite polarity (see at least Para. 76 reversing polarity of the magnet to move the linear vibrator back and forth).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the driving polarity of the coils in Yang and Hira with that of Erixon to move the magnet in the opposite direction (see Para. 76).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625